 

Exhibit 10.5

 



SWINGLINE NOTE

 

$10,000,000 January 31, 2014

 

FOR VALUE RECEIVED, the undersigned, TRADE STREET OPERATING PARTNERSHIP, LP (the
“Borrower”) hereby unconditionally promises to pay to REGIONS BANK or registered
assigns (the “Swingline Lender”) to its address at 3050 Peachtree Road, NW,
Suite 400, Atlanta, Georgia 30305, or at such other address as may be specified
by the Swingline Lender to the Borrower, the principal sum of TEN MILLION AND
NO/100 DOLLARS ($10,000,000), or such lesser amount as shall equal the aggregate
unpaid principal amount of Swingline Loans made by the Swingline Lender to the
Borrower under the Credit Agreement (defined below), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement (as defined below).

 

This Swingline Note is the “Swingline Note” referred to in the Credit Agreement
dated as of January 31, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Trade Street Residential, Inc., the financial institutions party thereto and
their assignees under Section 13.5. thereof, the Administrative Agent, and the
other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder. Terms used but not otherwise defined in this Swingline Note have the
respective meanings assigned to them in the Credit Agreement. The Credit
Agreement provides for the acceleration of the maturity of this Swingline Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind
(other than any notice required to be provided by the Swingline Lender prior to
a Default becoming an Event of Default). No failure to exercise, and no delay in
exercising any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

Time is of the essence for this Swingline Note.

 

This SWINGLINE Note SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 



  TRADE STREET OPERATING PARTNERSHIP, LP         By: Trade Street OP GP, LLC,
its general partner             By: Trade Street Residential, Inc., its sole
member                 By: /s/ Richard Ross         Name: Richard Ross        
Title: Chief Financial Officer



 

2

 

 

